Hatch, J.
(dissenting):
I am unable to concur in the view expressed by Mr. Justice O’Brien in this case. . It is undisputed that the plaintiffs shipped to the defendant from East St. Louis, in the State of Illinois, to the city of Hew York forty-seven head óf horses of the value of *378$7,647.25 ; that the defendant received and sold the horses and has not paid therefor. The salé' issue between these parties was whether the defendant in Ordering the horses dealt with the Campbell & Reid Western. Sale Stables Company or with the Campbell Horse Company. The defendant claims'that he dealt with the latter and not the former and that, therefore, he is under no liability to pay the plaintiffs for the horses thus received. There is no. pretense upon his part, however, that he has ever paid anything on account of the horses, although they were received and sold by .him. An issue was sought to be raised in.the case that the defendant entered into a contract with the Campbell Horse Company by which the latter was to ’ consign horses to the defendant for sale by him, the proceeds to be remitted, when the sales were made and not before. Such defense, however, was not interposed in the answer of the defendant. It first denies any knowledge or information of the existence of the •copartnership between the plaintiffs,. then denies each and every allegation of the complaint,- except that the defendant received, forty-séven horses on the dates referred to in the complaint; but denies that they were received from -the plaintiffs and alleges- that they were received from the Campbell Horse Company. ■ For a further, separate and distinct defense and as a counterclaim, the answer alleges, that in the month of October, 1903', the defendant requested the Campbell Horse Company to ship him forty-seven horses at once upon receipt of the defendant’s order'; the horses to be suitable'for hauling heavy trucks used in the coal business:; to be sound and.kind and suitable for such business and to be' on hand the first part of October for the buying coal merchants; that thejOampbell Horse'Company undertook and agreed to fill such order and to sell to said defendant said horses at the prices which they paid therefor, plus the reasonable and proper expense of feeding, and-shipping, added to the purchase price thereof, and to deliver said horses on time to supply the .demand in the coal trade. The answer further averred' that' the plaintiffs violated said agreement; that they shipped ftifty-sev'én horses and charged, or , attempted to charge, defendant therefor prices far' in .excess .of .their actual;.value.-and far in excess of -, the purchase, price therefor; that the ■ horses were wholly tmsuited for the purposes for .which: defendant -had purchased, them; tHat they were unsound, were not kind and were in am unhealthy and *379unfit condition for tlie purpose for which they were intended. The. answer then avers that the acts of the Campbell Horse Company in failing to fulfill their contract caused the defendant to lose an-opportunity to supply his customers in the coal trade with horses for which he had orders ; that his reputation and standing as a horse dealer by reason of the unsound horses sent him were injured and impaired, and he suffered damage in the sum of $10,000, for which sum he demanded judgment, together with costs. It is apparent, therefore, that the answer raised no issue as to the consignment of the horses, but in terms it avers a purchase of the same from the Campbell Horse Company. While it is true that a general denial would authorize proof showing that the plaintiffs never had a cause of action against the defendant, and it would be a sufficient answer to the plaintiffs’ claim under such a plea to. show that defendant never purchased from the plaintiffs or never in fact made any purchase of the horses from any one, and that they were shipped on consignment, yet the denial in the present case does not go to that extent, because it excepts in its denial and admits that the defendant received the horses from the Campbell Horse Company and then it proceeds to aver the terms and conditions under which it received them, which -showed the transaction to have been a purchase and sale of the horses upon specified terms and excludes any theory of a consignment.
Upon the trial evidence was offered by the defendant tending to establish that the horses were consigned to him by the Campbell Horse Company. To this testimony objection was interposed that' it was incompetent, immaterial, irrelevant and was not embraced within the pleadings. The court overruled the objection, to which the plaintiffs excepted. Subsequently a motion was made to strike out the testimony and the court reserved its decision. Defendant’s counsel thereupon stated that if the court held against him upon such question lie should ask leave to withdraw a juror and amend his answer. It does not appear from the record that the court ruled upon the motion to strike out or that the answer was amended, and it in fact submitted such question to the jury in its charge. The evidence, however, was inadmissible, the objection interposed properly raised the question and reversible error was committed in its reception. ’
*380It further appeared that prior to this transaction the defendant and some of the plaintiffs had entered into a copartnership for dealing in horses in the city of Hew York.; that "during the period of the existence of such copartnership one Van Hess was employed at the stable where the business was carried on as the representative of the,plaintiffs, who were then in the west. He took charge"of the financial end of the business conducted by the firm. After the dissolution of the . copartnership the plaintiffs, or "some' of them, continued to deal with the defendant, who carried on business for himself in1 the city of Hew York. This dealing' was of .such a character that Yan- Hess was retained in' cpnnection therewith as the agent' and representative of- the plaintiffs or some ' of them. Upon the trial the defendant, for' the purpose of showing that he. had dealt in' the purchase of the horses with the Campbell. Horse.. Cpmpapy and not with the plaintiffs, produced' a receipt or freight bill issued by the United States Express Company to the defendant for freight, upon a car of hoijses. Upon the face of this receipt ^appeared the letters- “ O. H. Co.” • After this action was commenced the defendant testified that he went to Yan Hess and stated to him that he thought he was dealing with the Campbell Horse Company and thereupon soug'ht to introducéin evidence a conversation had with Yan Hess respecting such, mat-' ter. This was objected to by the plaintiffs upon the ground that it was immaterial, irrelevant, Was not proper by way of,,contradiction. to anything which Yan Hess had testified to,'as it "did riot call -the' witness’ attention to specific statements made by him-. Motion was-also made to strike out the-testimony.- The objection was overruled •and the witness answered that he said to Yan Hess: “ I said-I thought'I was dealing with the Campbell Horse Company all the • .time, as the railroad bills said that the horses were consigned from the Campbell Horse Company.” He was then asked if anything was said about the railroad bills, to which he replied that .he produced two or- three of them and they were all “ C. H. Co.” Defendant further said: “I showed him that railroad bill (showing paper) I said that is ‘ C. II. Company.’ That means Campbell Horse Company.” Thereupon the defendant Offered the bill in evidenceit was objected to as irrelevant, incompetent and riot binding uppii the jolaihtiffs. The objection was overruled, an exception was taken by the plaintiffs *381and the bill was received in evidence. Defendant was then asked : Q. What did he say to you with reference to the C.- H. Co. ? ’ A. Campbell Horse Company.” This was objected to and the- objectian overruled, to which an exception was taken. The testimony thus offered and received was clearly erroneous for two reasons: First, it permitted the defendant to testify to his own declarations and to state that he dealt with the Campbell Horse Company and not with the plaintiffs, and under pretense of a conversation with Van Hess his entire declaration bearing upon the only issue properly in the case was permitted to be given. It needs neither argument nor authority to establish that such declarations were improper and incompetent. It was not pretended that Van Hess had given specific evidence for the plaintiffs in relation to such subject, and if admissible for purposes of contradiction the defendant was required to specify the particular thing to which Van Hess had testified and ask him the direct question. It was not offered nor received upon such theory. On the contrary, it was offered and received upon the theory that Van Hess was the agent of the plaintiffs and, consequently, a general conversation, without regard tó contradiction, was admissible. Clearly this is not so. Second, nor was it admissible as constituting it an admission by Van Hess, based upon the ground of his agency - for the plaintiffs. The declarations of an agent may be admissible in evidence when it is a part of the res gestee, but in order to be admissible as such “ they must be made not only during the continuance of the agency, but in regard to a transaction depending at the very time.” (Anderson v. Rome, Watertown & Ogdensburgh R. R. Co., 54 N. Y. 334; Taylor v. Commercial Bank, 114 id. 181.) The declaration of Van Hess does not come within the rule. It was not embraced with'in the scope of his employment in respect to which he could make an admission; it was not of a present, pending transaction, but of one long since passed and with respect to which he was not authorized to bind the plaintiffs. The declaration itself bore upon a material issue raised by the pleadings,' as its effect was to show that the dealings "were had with the,Campbell Horse Company and not with the plaintiffs. The bill itself to which the conversation and declaration related was also inadmissible; it was not pretended that the bill emanated from the plaintiffs. It was a mere freight bill, issued by the *382express company to the defendant and there is no proof to show-that the plaintiffs ever had any knowledge upon the subject or that their attention was ever called to 'it and they were in no sense parties to it. This evidence was not only improper for those reasons, but the use made of it by the court -in submitting the case to theT jury was most damaging to the plaintiffs. Upon such subject the' plaintiffs’ counsel asked the court to charge that the receipt given by the express company and not by the plaintiffs was not binding upon them and could not be considered. Attention"was then called by the defendant to the conversation had between "him and Van Ness and after further colloquy the plaintiffs again asked the court. to charge “ that the evidence does not show there were any admissions made by the plaintiffs in regard to- this receipt. The Court: Were there no conversations about it ? Mr. Baldwin : -None whatever. The Court: With Van Ness? ' Mr. Thompson: Ves, their agent. - The. Court: If you find that Van Ness was the agent of the plaintiffs and not of the defendant, and that he made any admissions with respect to the receipt, so given by the U. S. Express Company, you may take the same into consideration, together with all the other evidence and circumstances in the case.’’
The plaintiffs’ "counsel excepted to the refusal to charge as requested and to the charge as made. It is clear, therefore, that . the jury were not only authorized to consider the receipt given by the express company, but they were also authorized -to find that Van Ness made the admission concerning it; that the shipment Was from the Campbell Horse Company, and if they found that Van Ness made such admission, then it was binding upon the plaintiffs, and from- the whole the jury were authorized to conclude as they did, that the defendant dealt with the Campbell Horse Company, and not with the plaintiffs, and that the latter, therefore, had no cause of action against .the defendant! The improper evidence was used and, as used, operated to establish a controlling element in the case.
It follows from these views that the judgment should be re.versed and a new trial granted, with costs "to the appellant to abide- the event.
Laughlix,-J., concurred.
Judgment and order affirmed, with "costs.